DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the Claims
This action is in response to the application filed on 6/18/2019.  Claims 1-21 are pending.
Information Disclosure Statement
 Acknowledgement is hereby made of receipt of both Information Disclosure Statements filed by applicant on 8/07/2019.  Due to the excessively lengthy Information Disclosure Statement submitted by applicant – over 375 US patent document as well as over 3800 pages in more than 135 foreign and NPL documents – the examiner’s consideration comprises merely a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant: “Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted and how it is understood to be relevant.  Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a 
	Additionally, see MPEP 2004, “13. It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).”
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites, in part: 
	receiving information about a plurality of tasks; 
	transmitting the received information to a plurality of queues, each queue including a plurality of agents; and
	pairing a task allocated to a first queue of the plurality of queues to an agent allocated to the first queue based at least in part on the received information.
Independent claims 8 and 15 recite similar limitations.
	These steps, as a whole and as drafted, are processes that, under their broadest reasonable interpretations pair a task to an agent, which is a fundamental economic practice, managing personal behavior and, and determining business relations.  If a claim limitation, under its 
These steps, as a whole and as drafted, are processes that, but for the recitation of generic computer components, could be performed in the human mind, or by a human using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers steps that could be performed in the human mind, or by a human using a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of performing the steps by at least one computer processor communicatively coupled to and configured to operate in the task assignment system (claim 1), a system comprising at least one computer processor communicatively coupled to and configured to operate in the task assignment system (claim 8) and an article of manufacture comprising a non-transitory processor readable medium and instructions stored on the medium (claim 15).  The processor, system and article of manufacture are recited in the claims, and described in the specification, at a high-level of generality (i.e., as a generic computer elements performing generic computer functions of collecting and analyzing data) such that, singly or in combination, they amount to no more than mere instructions to apply the exception using a generic computer component (page 7 lines 3-15).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.

The dependent claims add to the judicial exception by further defining various claim elements (claims 2-4, 7, 9-11, 14, 16-18, and 21) or by adding further steps to the abstract idea (claims 5, 6, 12, 13, 19, and 20).  Thus, alone or in combination with the claims from which they depend, the dependent claims will not transform the patent-ineligible invention into a patent-eligible invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1)/ 102(a)(2) as being anticipated by Brady (US 6,463,148).
With respect to claim 1, Brady teaches a method for behavioral pairing in a task assignment system comprising: 
receiving, by at least one computer processor communicatively coupled to and configured to operate in the task assignment system, information about a plurality of tasks (col. 18, at least lines 32-36 where “a caller's desired to be called back” and “the system's marking a call for call-back” is receiving information about a plurality of tasks) ; 
	transmitting, by the at least one computer processor, the received information to a plurality of queues, each queue including a plurality of agents (c. 18, ll. 12-14, inbound and outbound calls displayed in a queue list with claim 21, “extracting information related to the inbound communications and sending that information to one or more of the queues”);  and
	pairing, by the at least one computer processor, a task allocated to a first queue of the plurality of queues to an agent allocated to the first queue based at least in part on the received information (c. 18, ll. 24-29 , where the agent’s PC 60 sending an outbound message request pairs the agent to the outbound call of the RESPONSE message of ll.41-43 and ll. 48-67).
With respect to claim 8, Brady teaches a system for behavioral pairing in a task assignment system comprising at least one computer processor communicatively coupled to and configured to operate in the task assignment system (Fig. 1 and c. 4, ll. 9-11), wherein the at least one computer processor is further configured to perform the method of claim 1.  The remainder of claim 8 substantially repeats the limitations of claim 1 above and is rejected using the same art and rationale as claim 1.
With respect to claim 15, Brady teaches an article of manufacture for behavioral pairing in a task assignment system comprising a non-transitory processor readable medium and instructions stored on the medium wherein the instructions are configured to be readable from the medium by at least one computer processor communicatively coupled to and configured to operate in the task assignment system (Fig. 1 with c. 4, ll. 58-62) and thereby cause the at least one computer processor to operate so as to perform the method of claim 1.  The remainder of claim 15 substantially repeats the limitations of claim 1 above and is rejected using the same art and rationale as claim 1.
Concerning claim 2, Brady teaches the method of claim 1, wherein the task assignment system is a contact center system (at least c. 1, ll. 20-22 and c. 17, ll.37-41)
Claims 9 and 16 recite similar limitations to claim 2 above and are therefore rejected using the same art and rationale as applied in the rejection of claim 2.
Concerning claim 3, Brady teaches the method of claim 1, wherein the received information comprises at least one of a telephone number or a customer identifier associated with each of the plurality of tasks (c. 18, ll. 48-59).
Claims 10 and 17 recite similar limitations to claim 3 above and are therefore rejected using the same art and rationale as applied in the rejection of claim 3.
Concerning claim 4, Brady teaches the method of claim 1, wherein the received information comprises at least one of an interactive voice response or a menu selection associated with each of the plurality of tasks (c. 13, l. 63-c.14, l. 1 and c. 14, l. 66 – c. 15, l. 4).
Claims 11 and 18 recite similar limitations to claim 4 above and are therefore rejected using the same art and rationale as applied in the rejection of claim 4.
Concerning claim 5, Brady teaches the method of claim 1, further comprising, prior to the transmitting, storing, by the at least one computer processor and on a storage device, the received information (c. 18, ll. 32-36 and c. 21, ll. 41-43)
Claims 12 and 19 recite similar limitations to claim 5 above and are therefore rejected using the same art and rationale as applied in the rejection of claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 7, 13, 14, 20, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Brady (US 6,463,148) in view of Chishti (US 2018/0167512)  
Concerning claims 6 and 7, while Brady teaches the method of claim 1, Brady does not specifically teach the method further comprising: receiving historical pairing information from each of the plurality of queues; and transmitting the historical pairing information received from each of the plurality of queues to each other of the plurality of queues (claim 6) or the method of claim 6, wherein the pairing is further based at least in part on the received historical pairing information (claim 7).  In the analogous art of call center pairing, Chishti teaches analyzing historical pairing information (paragraphs 38, 49 and 54), for which historical pairing information must be received and for which the queues are the source of historical data, and the pairing is based at least in part on the received historical pairing information (paragraph 44 and claim 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to receive historical pairing information and base the pairing at least in part on the historical pairing information as taught by Chishti in the method of Brady since doing so leads to an “improved ability to select optimal models” and “to maximize the real-world expected gain” (Chishti, paragraph 44).
	Brady and Chishti do not specifically teach receiving historical pairing information transmitting the historical pairing information received from each of the plurality of queues to each other of the plurality of queues.  However, given the teachings of Chishti immediately above and the teachings transmitting teachings of Brady (c. 18, ll. 12-14, inbound and outbound calls displayed in a queue list with claim 21, “extracting information related to the inbound communications and sending that information to one or more of the queues”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings since it would provide each of the queues with data to “maximize the gain” (Chishti, paragraph 44) and because “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007), and “[I]n many cases a person of ordinary skill will be able to fit 
Claims 13 and 20 recite similar limitations to claim 6 above while claims 14 and 21 recite similar limitations to claim 7 above.  Claims 13, 14, 20 and 21 are therefore rejected using the same art and rationale as applied in the rejection of claims 6 and 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pickering et al. (US 6493695) and Rodenbusch et al. (US 7142662) teach transmitting received information to the queues and pairing call center agents to tasks.
Kan et al. (US 9942405 and US 9930180) teach behavioral pairing in call centers with analysis of historical pairing and use of Interactive Voice Response systems and touch tone menus.
Chishti et al. (US 9,888,120; US 9,692,898; US 2017/0208176; and US 2017/0366671) teach behavioral pairing in call centers with analysis of historical pairing using customer telephone numbers and customer identifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George H. Walker/
Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683